NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-10104

                Plaintiff-Appellee,             D.C. No. 3:18-cr-00378-RS-1

 v.
                                                MEMORANDUM*
CRAIG WILLIAM NITSCHE, II,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Richard Seeborg, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Craig William Nitsche, II, appeals from the district court’s order denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291. Reviewing for abuse of discretion, see United

States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Nitsche contends that the district court applied the wrong legal standard

because it treated U.S.S.G. § 1B1.13 as binding. See Aruda, 993 F.3d at 802

(§ 1B1.13 is not binding on judicial review of § 3582(c)(1)(A) motions filed by

defendants). This argument is belied by the district court’s order, in which the

court acknowledged the “growing chorus” of cases holding that § 1B1.13 is not

binding and stated its assumption that it could consider “broader and more flexible

grounds for finding extraordinary and compelling reasons” for release than those

listed in § 1B1.13. Against this backdrop, we conclude that the court’s limited

discussion of § 1B1.13 and the danger Nitsche’s release would pose to the

community under 18 U.S.C § 3142(g) reflects its permissible reliance on the

Guideline as guidance. See Aruda, 993 F.3d at 802 (“The Sentencing

Commission’s statements in U.S.S.G. § 1B1.13 may inform a district court’s

discretion for § 3582(c)(1)(A) motions filed by a defendant[.]”).

      Contrary to Nitsche’s remaining argument, the district court’s generalized

statements about the risk to inmates as vaccination rates increase were not clearly

erroneous. See United States v. Graf, 610 F.3d 1148, 1157 (9th Cir. 2010) (“A

finding is clearly erroneous if it is illogical, implausible, or without support in the

record.”).

      AFFIRMED.




                                           2                                     21-10104